EXHIBIT 10.3e

TERMINATION PROTECTION AGREEMENT

 

AGREEMENT effective June 29, 2000 between Harcourt General, Inc. and Paul F.
Gibbons (the "Executive").



Executive is a skilled and dedicated employee who has important management
responsibilities and talents which benefit the Company. The Company believes
that its best interests will be served if Executive is encouraged to remain with
the Company or its Subsidiaries. The Company has determined that Executive's
ability to perform Executive's responsibilities and utilize Executive's talents
for the benefit of the Company, and the Company's ability to retain Executive as
an employee, will be significantly enhanced if Executive is provided with fair
and reasonable protection from the risks of a change in control of the Company.
Accordingly, the Company and Executive agree as follows:



1. Defined Terms.



Unless otherwise indicated, capitalized terms used in this Agreement which are
defined in Schedule A shall have the meanings set forth in Schedule A.



2. Effective Date; Term.



This Agreement shall be effective as of June 29, 2000 (the "Effective Date") and
shall remain in effect until June 28, 2002 (the "Term"); provided, however, that
commencing with June 29, 2001 and on each anniversary thereof (each an
"Extension Date"), the Term shall be automatically extended for an additional
one-year period, unless the Company or Executive provides the other party hereto
60 days prior written notice before the applicable Extension Date that the Term
shall not be so extended. Notwithstanding the foregoing, this Agreement shall,
if in effect on the date of a Change of Control, remain in effect for two years
following the Change of Control.



3. Change of Control Benefits.



(i) If Executive's employment with the Company and its Subsidiaries is
terminated at any time within the two years following a Change of Control by the
Company and any of its Subsidiaries without Cause or by Executive for Good
Reason (the effective date of either such termination hereafter referred to as
the "Termination Date"), Executive shall be entitled to, and the Company shall
be required to provide, subject to Executive's execution of a general release in
favor of the Company substantially in the form attached hereto as Exhibit A (the
"Release"), the payments and benefits provided hereafter in this Section 3 and
as set forth in this Agreement. If Executive's employment by the Company and any
of its Subsidiaries is terminated prior to a Change of Control by the Company
and any of its Subsidiaries without Cause in connection with or in anticipation
of a Change of Control, Executive shall be entitled to the benefits provided
hereafter in Sections 3 and 4 and as otherwise set forth in this Agreement, but
only if an anticipated Change of Control actually occurs, and Executive's
Termination Date shall be deemed to have occurred immediately following the
Change of Control. Notwithstanding the preceding sentence, in the event of any
such termination, Executive shall continue to receive Executive's Base Salary at
the annual rate in effect immediately prior to such termination (but not less
than the annual rate in effect on the date of this Agreement) and any Bonus to
which Executive would have been entitled had Executive remained employed until
the date of the anticipated Change of Control, provided, however that such Base
Salary and Bonus continuation shall end on the date of the anticipated Change of
Control or the date that the agreement or other circumstance that would have
resulted in the anticipated Change of Control terminates, whichever is
applicable.



Notice of termination without Cause or for Good Reason shall be given in
accordance with Section 14, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.



a. Severance Payments. Within the later of (i) fifteen business days after the
Termination Date or (ii) the expiration of the revocation period, if applicable,
under the Release (the "Payment Period"), the Company shall pay Executive a cash
lump sum equal to:



(1) the Severance Multiple times the greater of Executive's Base Salary in
effect (i) immediately prior to the date of the Change of Control or (ii)
immediately prior to the event set forth in the notice of termination giving
rise to the Termination Date; and



(2) the Severance Multiple times the Target Bonus; and



(3) Executive's Target Bonus multiplied by a fraction, the numerator of which
shall equal the number of days Executive was employed by the Company or any of
its Subsidiaries in the Company fiscal year in which the Executive's termination
occurs and the denominator of which shall equal 365.



b. Continuation of Active Employee Benefits. For a period of years following the
Termination Date equal to the Severance Multiple, the Company shall provide
Executive and Executive's spouse and dependents (each as defined under the
applicable program) with medical (including Executive Medical), dental,
accidental death and dismemberment, life insurance and long-term disability
coverages at the same benefit level, duration and at the same cost to Executive
as provided to Executive immediately prior to the Change of Control; provided,
however, that if Executive becomes employed by a new employer, (i) continuing
medical and dental coverage from the Company will become secondary to any
coverage afforded by the new employer in which Executive becomes enrolled and
(ii) long-term disability benefits provided by the new employer shall offset
long-term disability benefits provided by the Company. In addition, the period
in which Executive is entitled to continued coverage under COBRA shall commence
on the Termination Date.



c. Payment of Earned But Unpaid Amounts. Within the Payment Period, the Company
shall pay Executive any unpaid Base Salary through the Termination Date, any
Bonus earned but unpaid as of the Termination Date for any previously completed
fiscal year of the Company, all compensation previously deferred by Executive
but not yet paid as well as the Company's matching contribution with respect to
such deferred compensation and all accrued interest thereon; provided that if
Executive is eligible for retirement under the terms of the applicable deferred
compensation plan Executive shall receive the deferred compensation and interest
pursuant to Executive's election under such plan unless Executive obtains the
consent of the Company to receive the deferred compensation and interest in a
lump sum or otherwise. In addition, Executive shall be entitled to prompt
reimbursement of any unreimbursed expenses properly incurred by Executive in
accordance with Company policies prior to the Termination Date. Executive shall
also receive such other compensation (including any stock options or other
equity-related payments) and benefits, if any, to which Executive may be
entitled from time to time pursuant to the terms and conditions of the employee
compensation, incentive, equity, benefit or fringe benefit plans, policies or
programs of the Company, other than any Company severance policy (payments and
benefits in this subsection (c), the "Accrued Benefits").



d. Retirement Benefits. (i) For purposes of eligibility for retirement, for
early commencement or actuarial subsidies and for purposes of benefit accruals
under any Company defined benefit pension plan (or any such alternative
contractual arrangement that the Executive may have with the Company or any of
its Subsidiaries), (i) Executive will be credited with an additional number of
years of service and age equal to the Severance Multiple beyond that accrued as
of the Termination Date, (ii) Executive will become fully vested in any defined
benefit pension benefits provided by the Company and (iii) for purposes of
calculating Executive's benefit, compensation shall include both Base Salary and
Bonus; provided, that, (A) Base Salary applicable to any period of service
deemed to occur after the Termination Date will be increased by five percent for
each year of such additional service and (B) Executive's Bonus for each such
year of additional service shall be based on the Target Bonus percentage;
provided, further, that if any benefits afforded by this Agreement, including
the benefits arising from the grant of additional service and age, are not
provided under the qualified pension plan of the Company, the benefit, or its
equivalent in value, shall be provided under a nonqualified pension plan of the
Company or the general assets of the Company. Except for benefits payable under
the qualified defined benefit pension plan of the Company (which shall be
governed by the terms of such plan), the benefits payable under this Section
3(d) shall be paid to Executive by the Company and shall be determined pursuant
to the terms of the Harcourt General Inc. Supplemental Executive Retirement Plan
as in effect immediately prior to the Change of Control (the "SERP"), after
giving effect to the provisions of this Section 3(d); provided that Executive
may, if Executive obtains the consent of the Company, receive the benefits
payable under this Section 3(d) in a lump sum or otherwise, within the Payment
Period using the methodology set forth in Schedule B



e. Retiree Medical. Following Executive's entitlement to continued
activeemployee benefits pursuant to Section 3(b), if Executive is eligible for
retiree medical benefits, using the eligibility criteria in effect immediately
prior to the Change of Control, Executive shall be entitled to, and Company
shall be required to pay, retiree medical coverage at the same benefit level and
at the same cost to Executive as specified by the retiree medical plan in effect
immediately prior to the Change of Control; provided, that for all purposes
under this Section 3(e), Executive will be credited with an additional number of
years of service and age equal to the Severance Multiple beyond that eligible to
be taken into account under the retiree medical plan as of the Termination Date.



f. Other Benefits. For a period of years following the Termination Date equal to
the Severance Multiple, the Company shall promptly pay (or, in the discretion of
Executive, reimburse Executive for all reasonable expenses incurred) for (A)
professional outplacement services by qualified consultants selected by
Executive (but only until the date Executive first obtains full-time employment
after the Termination Date) (not to exceed $25,000), and (B) subject to the
terms and conditions in effect immediately prior to the Change of Control, tax
preparation fees, estate planning and financial counseling (not to exceed 3% in
total of the sum of the amounts payable pursuant to Section 3(a)(1) and
3(a)(2)).



(ii) In the event of a Change of Control during a three-year Performance Period
under the Harcourt, Inc. Performance Long-Term Cash Incentive Plan (the
"Long-Term Incentive Plan"), Executives who were participants in the Long-Term
Incentive Plan shall be entitled to, and the Company shall be required to pay,
within the Payment Period, a lump sum cash payment equal to Executive's Equity
Share (as defined in the Long-Term Incentive Plan) of a portion of the Incentive
Pool (as defined in the Long-Term Incentive Plan) for each such Performance
Period equal to the total Incentive Pool for the applicable three-year
Performance Period multiplied by a fraction, the numerator of which shall equal
the number of days that have elapsed in the Performance Period and the
denominator of which shall equal 1,095. The Incentive Pool shall be calculated
based on the assumption that all target performance goals were attained through
the Change of Control.



4. Equity Pool.

In the event of a Change of Control, Executive shall be entitled to a 7.27%
interest in the Equity Pool (an "Equity Share"). Subject to Executive's
continued employment with the Company or any of its Subsidiaries, the Equity
Share shall be payable in a lump sum cash payment on the date which is six
months following the Change of Control (the "Payment Date"); provided, however,
that if (i)(A) Executive is terminated by the Company and its Subsidiaries
without Cause, (B) Executive's employment terminates due to Executive's death or
Permanent Disability or (C) Executive resigns with Good Reason following the
Change of Control but prior to the Payment Date or (ii) Executive is terminated
prior to the Change in Control, under the circumstances described in Section 3,
Executive shall be entitled to the payment of the Equity Share within fifteen
business days after (x) such termination of employment or (y) if later, the date
of the Change of Control. The Equity Shares shall not be considered compensation
under any qualified or nonqualified pension, welfare or deferred compensation
plan of the Company.



5. Mitigation.



Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Agreement. No amounts
payable under this Agreement shall be subject to reduction or offset in respect
of any claims which the Company or any of its Subsidiaries (or any other person
or entity) may have against Executive.



6. Gross-Up.



a. In the event it shall be determined that any payment, benefit or distribution
(or combination thereof) by the Company, any of its affiliates, or one or more
trusts established by the Company for the benefit of its employees, to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, or otherwise) (a
"Payment") is subject to the excise tax imposed by Section 4999 of the Code or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the "Excise Tax"), Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and the
Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 6(a), if it shall be
determined that Executive is entitled to a Gross-Up Payment, but that the
Payment does not exceed 110% of the greatest amount that could be paid to
Executive without giving rise to any Excise Tax (the "Safe Harbor Amount"), then
no Gross-Up Payment shall be made to Executive and the amounts payable under
this Agreement shall be reduced so that the Payment, in the aggregate, are
reduced to the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the payments under
Section 3(a), unless an alternative method of reduction is elected by Executive.



b. All determinations required to be made under this Section 6, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by Deloitte & Touche, LLP (the "Accounting Firm") which shall
provide detailed supporting calculations both to the Company and Executive
within ten business days of the receipt of notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company; provided
that for purposes of determining the amount of any Gross-Up Payment, Executive
shall be deemed to pay federal income tax at the highest marginal rates
applicable to individuals in the calendar year in which any such Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
highest effective rates applicable to individuals in the state or locality of
Executive's residence or place of employment in the calendar year in which any
such Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes that can be obtained from deduction of such state and local taxes,
taking into account limitations applicable to individuals subject to federal
income tax at the highest marginal rates. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 6, shall be paid by the Company to Executive
(or to the appropriate taxing authority on Executive's behalf) when due. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
so indicate to Executive in writing. Any determination by the Accounting Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code, it is possible that the amount
of the Gross-Up Payment determined by the Accounting Firm to be due to (or on
behalf of) Executive was lower than the amount actually due ("Underpayment"). In
the event that the Company exhausts its remedies pursuant to Section 6(c) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Executive.



c. Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
any Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the thirty day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (i) give the Company any
information reasonably requested by the Company relating to such claim, (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order to effectively contest such claim and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 6(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, further, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free
basis, and shall indemnify and hold Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; provided, further, that if Executive is
required to extend the statute of limitations to enable the Company to contest
such claim, Executive may limit this extension solely to such contested amount.
The Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.



d. If, after the receipt by Executive of an amount paid or advanced by the
Company pursuant to this Section 6, Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company's complying with the requirements of Section 6(c)) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section 6(c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.



7. Termination for Cause.



Nothing in this Agreement shall be construed to prevent the Company or any of
its Subsidiaries from terminating Executive's employment for Cause. If Executive
is terminated for Cause, the Company shall have no obligation to make any
payments under this Agreement, except for the Accrued Benefits.



8. Indemnification; Director's and Officer's Liability Insurance.



(i) Executive shall retain all rights to indemnification under the Company's
Certificate of Incorporation or By-Laws, and (ii) the Company shall maintain
Director's and Officer's liability insurance on behalf of Executive, in both
cases at the level in effect immediately prior to the Termination Date or
immediately prior to the Change in Control, whichever is greater, for a number
of years equal to the Severance Multiple following the Termination Date, and
throughout the period of any applicable statute of limitations.



9. Arbitration.



All disputes and controversies arising under or in connection with this
Agreement shall be settled by arbitration conducted before one arbitrator
sitting in Boston, Massachusetts, or such other location agreed by the parties
hereto, in accordance with the rules for expedited resolution of employment
disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within 30 days following the close
of the hearing on any dispute or controversy and shall be final and binding on
the parties. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction.



10. Costs of Proceedings.



The Company shall pay all costs and expenses of the Company and, at least
monthly, Executive in connection with any arbitration relating to the
interpretation or enforcement of any provision of this Agreement; provided that
if Executive instituted the proceeding and the arbitrator or other individual
presiding over the proceeding affirmatively finds that Executive instituted the
proceeding in bad faith, Executive shall reimburse the Company for all costs and
expenses of Executive previously paid by the Company pursuant to this Section
10.



11. Assignment.



Except as otherwise provided herein, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Agreement shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. The provisions of this Section 11
shall continue to apply to each subsequent employer of Executive hereunder in
the event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.



12. Withholding.



Notwithstanding any other provision of this Agreement, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.



13. Applicable Law.



This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to conflicts of laws
principles thereof.



14. Notice.



For the purpose of this Agreement, any notice and all other communication
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when received at the respective addresses set forth below, or to
such other address as either party may have furnished to the other in writing in
accordance herewith.



If to the Company: Harcourt General, Inc.

27 Boylston Street

Chestnut Hill, MA 02467

Attention: General Counsel



If to Executive:



To the most recent address of Executive set forth in the personnel records of
the Company.



 

15. Entire Agreement; Modification.



This Agreement constitutes the entire agreement between the parties and, except
as expressly provided herein, supersedes all other prior agreements expressly
concerning the effect of a Change of Control on the relationship between the
Company and the other members of the Company and Executive. Except as expressly
provided herein, this Agreement shall not interfere in any way with the right of
the Company to reduce Executive's compensation or other benefits or terminate
Executive's employment, with or without Cause. Any rights that Executive shall
have in that regard shall be as set forth in any applicable employment agreement
between Executive and the Company. This Agreement may be changed only by a
written agreement executed by the Company and Executive.



16. Counterparts.



This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the 29th day of
June, 2000.



HARCOURT GENERAL, INC.



/s/ Richard A. Smith            


By: Richard A. Smith
Title: Chairman of the Board



/s/ Paul F. Gibbons             


EXECUTIVE





 

Schedule A



CERTAIN DEFINITIONS



As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:



I. "Act" means the Securities Exchange Act of 1934, as amended.



II. "Base Salary" means Executive's annual rate of base salary in effect on the
date in question.



III. "Board" means the board of directors of the Company.



IV. "Bonus" means the amount payable to Executive under the Company's applicable
annual incentive bonus plan with respect to a fiscal year of the Company.



V. "Cause" means either of the following:



(1) If Executive has an employment agreement, the definition contained therein;
otherwise



(2) (i) conviction of a felony under the laws of the United States or any state
thereof, or (ii) Executive's willful malfeasance or willful misconduct in
connection with Executive's duties hereunder, or Executive's repeated willful
refusal to perform Executive's duties after written notice to Executive and a
reasonable opportunity to cure (not including any duties in excess of
Executive's duties immediately prior to the Change of Control) which, in each
case, results in demonstrable harm to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates.



VI. "Change of Control" means the first to occur of any of the following:



(1) any "person" or "group" (as described in the Act) becomes or is the
beneficial owner of 25% or more of the combined voting power of the then
outstanding voting securities with respect to the election of the Board
(counting each share of Class B Stock as having ten votes per share), and also
holds more of such combined voting power than any group or person who is the
beneficial owner, on the Effective Date, of over 20% of the combined voting
power of the then outstanding voting securities with respect to the election of
the Board. "Person" does not include any Company employee benefit plan, any
company the shares of which are held by the Company shareholders in
substantially the same proportion as such shareholders held the stock of the
Company immediately prior to acquiring the shares of such company, or any
testamentary trust or estate;



(2) any merger, consolidation, amalgamation, plan of arrangement, reorganization
or similar transaction involving the Company, other than, in the case of any of
the foregoing, a transaction in which the Company shareholders immediately prior
to the transaction hold immediately thereafter, in the same proportion as
immediately prior to the transaction, not less than 66 2/3% of the combined
voting power of the then outstanding voting securities with respect to the
election of the board of directors of the resulting entity (it being understood
that if the Class B Stock shall remain outstanding following such transaction,
each share of Class B Stock shall be counted as having ten votes per share for
purposes of such calculation);



(3) any change in a majority of the Board within a 24-month period unless the
change was approved by a majority of the Incumbent Directors;



(4) any liquidation or sale of all or substantially all of the assets of the
Company; or



(5) any other transaction so denominated by the Board.



VII. "Class B Stock" means Class B Stock, par value $1.00 per share, of the
Company.



VIII. "Code" means the Internal Revenue Code of 1986, as amended.



IX. "Company" means Harcourt General, Inc. and, after a Change of Control, any
successor or successors thereto.



X. "Equity Pool" means the product of (i) 75,500,000 multiplied by (ii) the
price per share received by shareholders in connection with the Change in
Control, as determined by the Board in its sole discretion (the "Share Price")
multiplied by (iii) zero if the Share Price is below $45, .55% if the Share
Price is $45, .99% if the Share Price is $65 or higher and, if the Share Price
is between $45 and $65, as determined by linear interpolation between .55% and
.99%.



XI. "Good Reason" means any of the following actions on or after a Change of
Control, without Executive's express prior written approval, other than due to
Executive's Permanent Disability or death:



(1) any decrease in, or any failure to increase in accordance with an agreement
between Executive and the Company or any of its Subsidiaries, Base Salary or
Target Bonus;



(2) 0any material diminution in the aggregate employee benefits afforded to the
Executive immediately prior to the Change of Control; for this purpose employee
benefits shall include, but not be limited to pension benefits, life insurance
and medical and disability benefits;



(3) any diminution in Executive's title or reporting relationship, or
substantial diminution in duties or responsibilities (other than solely as a
result of a Change of Control in which the Company immediately thereafter is no
longer publicly held);



(4) any relocation of Executive's principal place of business of 35 miles or
more, other than normal travel consistent with past practice; or



(5) Executive's notice of termination of employment within the thirty-day period
following the 183rd day following the Change of Control; provided Executive's
employment actually terminates within such 30 day period.



Except as provided in (5) above, Executive shall have six months from the time
Executive first becomes aware of the existence of Good Reason to resign for Good
Reason.



XII. "Incumbent Director" means a member of the Board at the beginning of the
period in question, including any director who was not a member of the Board at
the beginning of such period but was elected or nominated to the Board by, or on
the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest).



XIII. "Permanent Disability" means inability, by reason of any physical or
mental impairment, to substantially perform the significant aspects of his
regular duties which inability has lasted for six months and is reasonably
expected to be permanent.



XIV. "Publicly Traded Company" means a company whose common equity securities
(including American Depositary Shares or American Depositary Receipts relating
to such equity securities) are traded or quoted on a principal United States,
Canadian or European stock market or trading system, and are owned by more than
1,000 shareholders.



XV. "Severance Multiple" means three.



XVI. "Subsidiary" means a subsidiary corporation, as defined in Section 424(f)
of the Code (or any successor section thereto).



XVII. "Target Bonus" means the greatest of (i) 35% of Executive's Base Salary
(as determined in Section 3(a)(1)), (ii) Executive's target Bonus in effect on
the date of the Change of Control or (iii) Executive's target Bonus in effect
immediately prior to the event set forth in the notice of termination giving
rise to the Termination Date.

 



Schedule B



CALCULATION OF PENSION LUMP SUM AMOUNT

 

1. Lump Sum Amount



The lump sum value of the pension benefit payable pursuant to the provisions of
Section 3(d) shall be equal to the Actuarial Equivalent of the single life
annuity benefit described in the Harcourt General Inc. Supplemental Executive
Retirement Plan (SERP) as enhanced by Section 3(d) of this Agreement.



The single life annuity amount above shall be determined at the earliest
possible age the employee could retire under the Harcourt General Inc.
Retirement Plan (after giving effect to the additional years of age and service
granted under Section 3(d)), but not before the Executive=s age at the
Termination Date plus such additional years of age.



2. Actuarial Equivalent Assumptions



The Actuarial Equivalent of the benefit described in (1) above shall be
calculated using the following assumptions:



a. 6% interest, compounded annually



b. no pre-retirement mortality,



c. post-retirement mortality determined under the 1983 Group Annuity Mortality
Table, weighted 50% for males and 50% for females.



 

3. Coordination of Agreement with existing SERP and Retirement Plan



Notwithstanding any provision in the SERP or this Agreement, the benefits
provided under this Agreement are intended to enhance the benefits payable under
the existing SERP. Accordingly, this Agreement shall be considered an Individual
Pension Agreement, which shall have the effect of superseding in full any
benefits actually payable under the SERP.

Exhibit A

WAIVER AND RELEASE OF CLAIMS



 

In consideration of, and subject to, the payments to be made to me by Harcourt
General, Inc., or any of its subsidiaries, or its or their successor(s) or
assigns (the "Company"), pursuant to the attached Termination Protection
Agreement ("TPA") dated June ____, 2000, I agree to and do release and forever
discharge the Company, and its respective past and present officers, directors,
shareholders, employees and agents from any and all claims and causes of action,
known or unknown, arising out of or relating to my employment with the Company
or the termination thereof, including, but not limited to, wrongful discharge,
breach of contract, tort, fraud, the Civil Rights Act, Age Discrimination in
Employment Act, Employee Retirement Income Security Act, Americans with
Disabilities Act, or any other federal, state or local legislation or common law
relating to employment or discrimination in employment.



Notwithstanding the foregoing or any other provision hereof, nothing in this
Waiver and Release of Claims shall adversely affect (i) my rights under the TPA;
(ii) my rights to benefits other than severance benefits under plans, programs
and arrangements of the Company which are accrued but unpaid as of the date of
my termination; or (iii) my rights to indemnification under any indemnification
agreement, applicable law, and certificates of incorporation and bylaws of the
Company, and my rights under any directors' and officers' liability insurance
policy covering me.



I acknowledge that I have signed this Waiver and Release of Claims voluntarily,
knowingly, of my own free will and without reservation or duress, and that no
promises or representations have been made to me by any person to induce me to
do so other than the promise of payment set forth in the first paragraph above
and the Company's acknowledgement of my rights reserved under the second
paragraph above.



I acknowledge that I have been given not less than [twenty-one (21)] [forty-five
(45)] days to review and consider this Waiver and Release of Claims, and that I
have had the opportunity to consult with an attorney or other advisors of my
choice and have been advised by the Company to do so if I choose. I may revoke
this Waiver and Release of Claims seven days or less after its execution by
providing written notice to the Company.



Finally, I acknowledge that I have read this Waiver and Release of Claims and
understand all of its terms.



___________________________________


Employee's Signature



___________________________________


Print Name



___________________________________


Date Signed



